                           Case 3:19-cv-01163 Document 1 Filed 03/01/19 Page 1 of 13



                  1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
                      Claude M. Stern (Bar No. 96737)
                  2   claudestern@quinnemanuel.com
                      Andrea Pallios Roberts (Bar No. 228128)
                  3   andreaproberts@quinnemanuel.com
                    555 Twin Dolphin Drive, 5th Floor
                  4 Redwood Shores, California 94065-2139
                    Telephone:    (650) 801-5000
                  5 Facsimile:    (650) 801-5100

                  6 Attorneys for Plaintiff TIBCO Software Inc.

                  7

                  8                                UNITED STATES DISTRICT COURT

                  9               NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION

                10

                11 TIBCO Software Inc.,                                    CASE NO.

                12                   Plaintiff,                            COMPLAINT FOR COPYRIGHT
                                                                           INFRINGEMENT, BREACH OF
                13          vs.                                            CONTRACT, AND SPECIFIC
                                                                           PERFORMANCE
                14 Connecticut General Life Insurance Company
                   (Cigna),                                                DEMAND FOR A JURY TRIAL
                15
                                Defendant.
                16

                17

                18          Plaintiff TIBCO Software Inc. (“TIBCO”) hereby alleges:
                19                                                  PARTIES
                20          1.       Plaintiff TIBCO is a Delaware corporation, with its principal place of business at
                21 3303 Hillview Avenue, Palo Alto, California 94304-1213.

                22          2.       Upon information and belief, Defendant Connecticut General Life Insurance
                23 Company (“CIGNA”) is a Connecticut corporation principally located in Bloomfield, Connecticut,

                24 with substantial business operations within this judicial district.

                25                                              JURISDICTION
                26          3.       This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C. §§
                27 1331 and 1338(a) because this action arises under the copyright laws of the United States, Title

                28 XVII of the United States Code, and this Court has supplemental jurisdiction pursuant to 28


05999-00009/10428490.9                             Complaint for Copyright Infringement, Breach of Contract, and Specific Performance
                             Case 3:19-cv-01163 Document 1 Filed 03/01/19 Page 2 of 13



                  1 U.S.C. § 1367(a) because this action includes claims that are related to the copyright claim and

                  2 those supplemental claims form part of the same case or controversy as the copyright infringement

                  3 claim.

                  4          4.      Personal jurisdiction exists over CIGNA because it regularly transacts business in

                  5 the State of California, including within the Northern District of California, resulting in sufficient

                  6 minimum contacts with this forum. Personal jurisdiction over CIGNA further exists because

                  7 CIGNA has an ongoing contractual relationship with TIBCO, a company with its principal place

                  8 of business in the Northern District of California. Pursuant to that contractual relationship,

                  9 CIGNA obtained a license to certain of TIBCO’s software, including copyrighted software, and

                10 TIBCO’s claims against CIGNA arise out of CIGNA’s contractual relationship with TIBCO.

                11           5.      Venue for this action is proper in this district pursuant to 28 U.S.C. § 1391.

                12                                    INTRADISTRICT ASSIGMENT
                13           6.      Pursuant to Civil Local Rules 3-2(c) and 3-5(b), this Intellectual Property Action

                14 may be assigned on a district-wide basis.

                15                                         BACKGROUND FACTS
                16           7.      TIBCO is a global leader in infrastructure and business intelligence software.

                17 TIBCO’s software provides customers with integration, analytics, and event-processing software

                18 to use on-premises or as part of cloud computing environments. As part of its business, TIBCO
                19 licenses others to use TIBCO’s software for their respective integration needs.

                20           8.      TIBCO has assisted CIGNA and its predecessor in interest, Great West Life, by

                21 licensing solutions for their software integration needs.

                22           9.      On September 27, 2001, TIBCO entered into a Software License Agreement with

                23 Great West Life (“2001 SLA”). The 2001 SLA has been amended several times.

                24           10.     On information and belief, CIGNA acquired Great West Life in April 2008. On or

                25 before November 26, 2008, TIBCO was put on notice of this acquisition and Great West Life’s

                26 assignment of the 2001 SLA and amendments thereto to CIGNA. TIBCO did not object to the

                27 assignment of the 2001 SLA and amendments thereto to CIGNA.

                28

                                                                         -2-
05999-00009/10428490.9                             Complaint for Copyright Infringement, Breach of Contract, and Specific Performance
                            Case 3:19-cv-01163 Document 1 Filed 03/01/19 Page 3 of 13



                  1          11.    The 2001 SLA granted to Great West Life a non-exclusive, perpetual, worldwide

                  2 license to use a specified number of copies of TIBCO software at Great West Life’s premises,

                  3 solely for Great West Life’s or its affiliates’ own internal operations and for processing its own

                  4 data. The 2001 SLA included cover pages which listed the number of copies of TIBCO software

                  5 licensed to Great West Life, the type of software (i.e., “server instance”), and the license fees

                  6 associated with the identified software. Great West Life was not permitted to make more copies

                  7 of the software than specified in the cover pages. The 2001 SLA further provided that if Great

                  8 West Life desired to increase the number of copies or to license other TIBCO software, it may

                  9 request the same by submitting an ordering document.

                10           12.    The license granted under the 2001 SLA also allowed for “Enterprise” use of

                11 TIBCO’s licensed software. Great West Life was granted a license to an unlimited number of

                12 copies of TIBCO software in “productive use” for a period of one year from the effective date of

                13 the agreement. At that time, the existing licenses converted to perpetual, and Great West Life

                14 could not make additional copies of the TIBCO software. Great West Life was to provide TIBCO

                15 with notice of the number of copies of TIBCO software then in use within 60 days of the end of

                16 the Enterprise period. Thus, the contract continued in that Great West Life continued to have a

                17 perpetual license covering the number of copies of TIBCO software Great West Life had at the

                18 end of the Enterprise period.
                19           13.    The 2001 SLA also included provisions addressing maintenance of the licensed

                20 TIBCO software. The maintenance fees were calculated based on a percentage of the license fees.

                21           14.    The 2001 SLA stated that it may not be modified or altered “except by a written

                22 instrument duly executed by both parties, expressly stating that it modifies” the agreement.

                23           15.    The 2001 SLA further provided that Great West Life may assign the agreement to a

                24 successor in interest as a result of a merger or acquisition of substantially all of the assets of Great

                25 West Life, upon written notification to TIBCO.

                26           16.    TIBCO and Great West Life entered into six amendments to the 2001 SLA, on May

                27 24, 2002 (Amendment No. 1), October 22, 2004 (Amendment No. 2), April 13, 2005 (Amendment

                28 No. 3), August 16, 2006 (Amendment No. 4), November 16, 2006 (Amendment No. 5), and

                                                                         -3-
05999-00009/10428490.9                             Complaint for Copyright Infringement, Breach of Contract, and Specific Performance
                            Case 3:19-cv-01163 Document 1 Filed 03/01/19 Page 4 of 13



                  1 November 30, 2006 (Amendment No. 6). These amendments stated that they superseded any

                  2 conflicting terms of the 2001 SLA (as amended); otherwise the terms of the SLA remained in full

                  3 force and effect. They also added software to the license, and specified license fees and

                  4 maintenance fees.

                  5          17.    Amendment No. 2 included a dispute resolution provision, which required the

                  6 parties to attempt in good faith to resolve through negotiation any dispute arising out of or relating

                  7 to the SLA within 60 days of written notice of the dispute. If the parties are unable to resolve the

                  8 dispute, they shall endeavor to resolve it through participating in non-binding mediation. If the

                  9 dispute is not resolved by non-binding mediation within 90 days of the initiation of such

                10 procedure, either party may initiate litigation. Amendment No. 2 also included an amended

                11 definition of “Enterprise,” which extended the term of the Enterprise to four years from the

                12 effective date, as well as a provision that granted TIBCO the right to request and conduct an audit

                13 of Great West Life to ascertain compliance with the terms of the SLA.

                14           18.    Amendment No. 5 included terms for how to count the “processors” on which

                15 TIBCO software was licensed to run for the purpose of calculating licensing fees owed.

                16 Amendment No. 6 included the same terms for how to count “processors.”

                17           19.    On November 26, 2008, after CIGNA acquired Great West Life, TIBCO and

                18 CIGNA entered into Amendment No. 7 to the 2001 SLA. Amendment No. 7 added additional
                19 software to the license, and also addressed license fees and maintenance fees. It further amended

                20 the definition of the term “Enterprise Term,” with it running from January 1, 2009 to November

                21 20, 2009. Amendment No. 7 included the same terms for how to count the “processors” on which

                22 TIBCO software was licensed to run for the purpose of calculating licensing fees owed as included

                23 in Amendment Nos. 5 and 6. It further stated that it superseded any conflicting terms of the 2001

                24 SLA (as amended); otherwise the terms of the SLA remain in full force and effect.

                25           20.    On December 30, 2010, TIBCO and CIGNA entered into an Order Form pursuant

                26 to the terms of the 2001 SLA (“2010 Order Form”). The 2010 Order Form listed TIBCO software

                27 licensed to CIGNA and, for each such software, the units licensed, the number of units licensed,

                28 the license type for each, and the term of the license. The 2010 Order Form further set forth the

                                                                         -4-
05999-00009/10428490.9                             Complaint for Copyright Infringement, Breach of Contract, and Specific Performance
                           Case 3:19-cv-01163 Document 1 Filed 03/01/19 Page 5 of 13



                  1 software license fees and the maintenance fees based upon the TIBCO software, and number of

                  2 units thereof, licensed under the 2010 Order Form.

                  3         21.       Through the 2001 SLA and amendments thereto, and the 2010 Order Form, TIBCO

                  4 granted to CIGNA an Enterprise license to certain software products, including but not limited to

                  5 the following products, referenced collectively herein as the TIBCO Software:

                  6                  TIBCO Hawk 4.9.0
                  7                  TIBCO ActiveMatrix Adapter for Database 6.2.0
                  8                  TIBCO ActiveMatrix Adapter for Files (Unix/Win) 6.1.0
                  9                  TIBCO ActiveMatrix Adapter for MQ Series
                10                   TIBCO Active Matrix® BPM 2.0.0
                11                   TIBCO ActiveMatrix BusinessWorks™ 5.9.0 and 5.9.3 and 6.2.1
                12                   TIBCO Active Matrix® Service Grid 3.1.5
                13                   TIBCO BusinessConnect EDI Protocol 6.4.0
                14                   TIBCO BusinessConnect – EDI Protocol HIPAA Edition 6.4.0
                15                   TIBCO BusinessConnect 6.0.1 and 6.0.2
                16                   TIBCO Enterprise Message Service 6.3.0
                17                   TIBCO Rendezvous
                18                   TIBCO IntegrationManager 5.0.0
                19          22.       TIBCO has registrations or has filed copyright applications and related deposits in

                20 the United States for the TIBCO Software.

                21          23.       CIGNA’s Enterprise Term expired on November 20, 2009, pursuant to the terms of

                22 Amendment No. 7 to the SLA. Thereafter, pursuant to the terms of the 2001 SLA, CIGNA had

                23 (and continues to have) a perpetual license to the number of copies of TIBCO Software that

                24 CIGNA had as of November 20, 2009.

                25          24.       In 2012 and 2015, CIGNA provided to TIBCO “deployment reports” recording the

                26 number of copies of TIBCO software that CIGNA claimed to have. TIBCO does not know the

                27 precise dates that CIGNA created each of the copies reflected in these reports. TIBCO’s

                28 knowledge of the number of copies of TIBCO software CIGNA had was limited to the

                                                                          -5-
05999-00009/10428490.9                              Complaint for Copyright Infringement, Breach of Contract, and Specific Performance
                           Case 3:19-cv-01163 Document 1 Filed 03/01/19 Page 6 of 13



                  1 representations CIGNA made to TIBCO. On information and belief, some copies of TIBCO

                  2 software were created after the November 2009 end of the Enterprise Term.

                  3         25.    In early 2018, TIBCO retained KPMG to conduct an independent audit of

                  4 CIGNA’s deployment of TIBCO software. KPMG determined that CIGNA over-deployed the

                  5 TIBCO Software. In other words, as of early 2018, CIGNA had more copies of the TIBCO

                  6 Software than are reported in the deployment reports CIGNA provided to TIBCO and that CIGNA

                  7 was authorized to make and maintain under the 2001 SLA and amendments thereto. TIBCO does

                  8 not know the precise dates that CIGNA created each of the copies reflected in the 2018 KPMG

                  9 report. On information and belief, some copies of the TIBCO Software were created after the

                10 November 2009 end of the Enterprise Term. TIBCO was not aware of CIGNA’s over-deployment

                11 until KPMG discovered it in the 2018 KPMG audit.

                12          26.    Thus, upon information and belief, CIGNA has made and used unauthorized copies

                13 of the TIBCO Software.

                14          27.    CIGNA’s over-deployment also resulted in CIGNA having underpaid the fees

                15 owed to TIBCO for maintenance and support of the TIBCO Software.

                16          28.    CIGNA refused to pay the amount it owes to TIBCO in license fees and

                17 maintenance and support fees based upon CIGNA’s over-deployment of TIBCO Software.

                18          29.    Pursuant to the requirements set forth in Amendment No. 2 to the 2001 SLA, on
                19 January 30, 2019, TIBCO and CIGNA participated in a mediation to try to resolve their dispute.

                20 The parties were unable to resolve the dispute through mediation. TIBCO complied with the

                21 mediation requirements set forth in Amendment No. 2 to the 2001 SLA.

                22                                   FIRST CLAIM FOR RELIEF
                23                         Copyright Infringement – 17 U.S.C. §§ 101, et seq.
                24          30.    Plaintiff TIBCO incorporates by reference each of the allegations contained in the

                25 foregoing Paragraphs 1 through 29.

                26          31.    In compliance with the Copyright Regulations, TIBCO has registered or filed with

                27 the Copyright Office copyright applications, registration fees, and deposits of the works being

                28

                                                                       -6-
05999-00009/10428490.9                           Complaint for Copyright Infringement, Breach of Contract, and Specific Performance
                            Case 3:19-cv-01163 Document 1 Filed 03/01/19 Page 7 of 13



                  1 registered. TIBCO is the owner or exclusive licensee of all right, title and interest to the

                  2 registrations and copyright applications for the TIBCO Copyrighted Software.

                  3          32.    The TIBCO Copyrighted Software at issue here is set forth in the table below. The

                  4 effective date of each application and copyright registration is the day on which the application,

                  5 deposit and fee were received in the Copyright Office. 17 U.S.C. § 410(d). For each of the works

                  6 for which a registration has not yet issued, TIBCO submitted an application, deposit, and fee to the

                  7 U.S. Copyright Office on the indicated date.

                  8 TIBCO                   Title of Work                   Registration Number or                 Effective
                    Copyrighted                                             Pending Application Number             Date
                  9 Software

                10 TIBCO Hawk 4.9.0 TIBCO Hawk 4.9.0                        App. No. 1-7240650271; Reg.            App.
                                                                            No. TX 7-845-818                       December
                11                                                                                                 19, 2018;
                                                                                                                   Reg. 2014
                12
                   TIBCO                    TIBCO ActiveMatrix              Reg. No. TX 7-930-438                  2014
                13 ActiveMatrix             Adapter for Database
                   Adapter for              6.0.0
                14 Database 6.2.0

                15 TIBCO                    TIBCO ActiveMatrix              Reg. No. TX 7-930-465                  2014
                   ActiveMatrix             Adapter for Files
                16 Adapter for Files        (Unix/Win) 6.0.0
                   (Unix/Win) 6.1.0
                17
                   TIBCO                    TIBCO ActiveMatrix              Reg. No. TX 7-930-472                  2014
                18 ActiveMatrix             Adapter for Websphere
                   Adapter for MQ           MQ 6.0.0
                19 Series 6.2.1

                20 TIBCO                    TIBCO ActiveMatrix              App. No. 1-7240650356                  December
                   ActiveMatrix BPM         BPM 2.0.0                                                              19, 2018
                21 2.0.0

                22 TIBCO                    TIBCO BusinessWorks             App. No. 1-7246777505; Reg.            App.
                   ActiveMatrix             5.1.2                           No. TX 7-936-377 (5.1.2)               December
                23 BusinessWorks                                                                                   21, 2018;
                   5.9.0                                                                                           Reg. 2014
                24
                   TIBCO                    TIBCO BusinessWorks             App. No. 1-7246777505; Reg.            App.
                25 ActiveMatrix             5.1.2                           No. TX 7-936-377 (5.1.2)               December
                   BusinessWorks                                                                                   21, 2018;
                26 5.9.3                                                                                           Reg. 2014
                27 TIBCO                    TIBCO ActiveMatrix              App. No. 1-7240650819 (6.2.0); App.
                   ActiveMatrix             BusinessWorks 6.2.0             Reg. No. TX 8-360-723 (6.0.0); December
                28 BusinessWorks                                                                           19, 2018;

                                                                         -7-
05999-00009/10428490.9                             Complaint for Copyright Infringement, Breach of Contract, and Specific Performance
                            Case 3:19-cv-01163 Document 1 Filed 03/01/19 Page 8 of 13



                  1 6.2.1                                                                                      Reg. 2017
                  2 TIBCO                TIBCO ActiveMatrix             App. No. 1-7240650978 (6.2.1); App.
                    ActiveMatrix         BusinessWorks 6.2.1            Reg. No. TX 8-360-723 (6.0.0); December
                  3 BusinessWorks                                                                      19, 2018;
                    6.2.1                                                                              Reg. 2017
                  4
                    TIBCO                TIBCO ActiveMatrix®            App. No. 1-7240699203 (3.0.0); App.
                  5 ActiveMatrix®        Service Grid 3.0.0             Reg. No. TX 7-928-621 (2.0.0) December
                    Service Grid 3.1.5                                                                 19, 2018;
                  6                                                                                    Reg. 2014
                  7 TIBCO                TIBCO BusinessConnect          App. No. 1-7240699336                  December
                    BusinessConnect      EDI Protocol powered by                                               19, 2018
                  8 EDI Protocol 6.4.0   Instream 6.0.0
                 9 TIBCO                 TIBCO BusinessConnect          App. No. 1-7240699336                  December
                   BusinessConnect –     EDI Protocol powered by                                               19, 2018
                10 EDI Protocol          Instream 6.0.0
                   HIPAA Edition
                11 6.4.0

                12 TIBCO                 TIBCO BusinessConnect          Reg. No. TX 7-602-758 (5.0.0);         2012
                   BusinessConnect       6.0.1                          Reg. No. TX 7-602-754 (6.0.0)
                13 6.0.1

                14 TIBCO                 TIBCO BusinessConnect          Reg. No. TX 7-602-758 (5.0.0);         2012
                   BusinessConnect       6.0.2                          Reg. No. TX 7-602-754 (6.0.0)
                15 6.0.2

                16 TIBCO Enterprise      TIBCO Enterprise               App. No. 1-7240699574; Reg.            App.
                   Message Service       Message Service 6.0.0          No. TX 7-924-968 (5.0.0)               December
                17 6.3.0                                                                                       19, 2018;
                                                                                                               Reg. 2014
                18
                   TIBCO Enterprise      TIBCO Enterprise               App. No. 1-7240699574; Reg.            App.
                19 Message Service       Message Service 6.3.0          No. TX 7-924-968 (5.0.0)               December
                   6.3.0                                                                                       19, 2018;
                20                                                                                             Reg. 2014
                21 TIBCO                 TIBCO Rendezvous 6.0.0         App. No. 1-7324091881                  January 14,
                   Rendezvous                                                                                  2019
                22 Enterprise Daemon
                   6.3.0
                23
                   TIBCO                 TIBCO Rendezvous 6.3.0         App. No. 1-7324092044                  January 14,
                24 Rendezvous                                                                                  2019
                   Enterprise Daemon
                25 6.3.0

                26 TIBCO                 TIBCO Rendezvous 8.4.0         App. No. 1-7246777432; Reg.            App.
                27 Rendezvous                                           No. TX 7-924-291 (8.0.0)               December
                   Developer 8.4.0                                                                             21, 2018;
                                                                                                               Reg. 2014
                28

                                                                     -8-
05999-00009/10428490.9                         Complaint for Copyright Infringement, Breach of Contract, and Specific Performance
                           Case 3:19-cv-01163 Document 1 Filed 03/01/19 Page 9 of 13



                  1 TIBCO              TIBCO                               App. No. 1-7246777221                  December
                    IntegrationManager IntegrationManager 4.1.0                                                   21, 2018
                  2 5.0.0

                  3 TIBCO              TIBCO                               App. No. 1-7240699669                  December
                    IntegrationManager IntegrationManager 5.0.0                                                   19, 2018
                  4 5.0.0

                  5 TIBCO              TIBCO                               App. No. 1-7246777317                  December
                    IntegrationManager IntegrationManager 5.0.1                                                   21, 2018
                  6 5.0.0

                  7

                  8         33.     The TIBCO Copyrighted Software is composed of original works of authorship that
                  9 are copyrightable subject matter under the copyright laws of the United States. 17 U.S.C. §§ 101,

                10 et seq. TIBCO has complied in all respects with the laws governing copyright and has secured the

                11 exclusive rights and privileges in, to and under the copyrights in the copyrighted TIBCO

                12 Copyrighted Software, and/or submitted an application, deposit, and fee to the U.S. Copyright

                13 Office for the TIBCO Copyrighted Software.

                14          34.     As the owner or exclusive licensee in the United States of the copyrights in the
                15 TIBCO Copyrighted Software, TIBCO enjoys the exclusive right to, among other things,

                16 reproduce, make derivative works of, display, and distribute the TIBCO Copyrighted Software.

                17 17 U.S.C. §§ 101, 106.

                18          35.     Upon information and belief, CIGNA has been reproducing, distributing,
                19 displaying, making derivative works, and/or using the copyrighted TIBCO Copyrighted Software

                20 without authorization from TIBCO.

                21          36.     CIGNA has infringed the copyrights in the TIBCO Copyrighted Software by, inter
                22 alia, making, and continuing to make, unlicensed copies, distributions, displays, derivative works,

                23 and/or reproductions of TIBCO Copyrighted Software.

                24          37.     At all times relevant hereto, CIGNA has been aware or should have been aware of
                25 the existence of TIBCO’s copyrights in the TIBCO Copyrighted Software, and therefore CIGNA

                26 is a willful infringer of TIBCO’s copyrights and exclusive rights.

                27          38.     TIBCO lost profits as a result of CIGNA’s copyright infringement, at least based
                28 on CIGNA’s failure to pay license and maintenance fees for the unlicensed copies of TIBCO

                                                                        -9-
05999-00009/10428490.9                            Complaint for Copyright Infringement, Breach of Contract, and Specific Performance
                           Case 3:19-cv-01163 Document 1 Filed 03/01/19 Page 10 of 13



                  1 Copyrighted Software. On information and belief, CIGNA generated profits on the basis of its

                  2 infringement of TIBCO’s copyrights in the TIBCO Copyrighted Software. TIBCO is entitled to

                  3 recover from CIGNA the damages it has sustained as a result of these wrongful acts.

                  4         39.     The infringement of TIBCO’s exclusive rights to the copyrights by CIGNA will

                  5 cause imminent harm to TIBCO’s reputation and goodwill unless restrained by this Court.

                  6 CIGNA’s infringement will irreparably harm TIBCO’s business and deprive it of a competitive

                  7 advantage. TIBCO has no adequate remedy at law for CIGNA’s infringement.

                  8                                  SECOND CLAIM FOR RELIEF
                  9                                          Breach of Contract
                10          40.     Plaintiff TIBCO incorporates by reference each of the allegations contained in the

                11 foregoing Paragraphs 1 through 39.

                12          41.     Since September 20, 2001, the 2001 SLA, as modified from time to time by its

                13 amendments, governed CIGNA’s right to use the TIBCO Software.

                14          42.     Under the terms of the 2001 SLA and its amendments, CIGNA was granted a

                15 perpetual license to the copies of the TIBCO Software that it had at the time that the latest

                16 Enterprise Term ended. In consideration, CIGNA would pay the agreed-upon license fees.

                17 CIGNA was obligated to provide TIBCO with a deployment report within 60 days after the end of

                18 the Enterprise Term.
                19          43.     Under the terms of the 2001 SLA and its amendments, CIGNA was also required to

                20 pay maintenance and support fees to TIBCO for maintenance and support services TIBCO

                21 provided to CIGNA.

                22          44.     CIGNA made more copies of the TIBCO Software than reflected in the deployment

                23 report CIGNA provided to TIBCO, and thus more copies than authorized under the 2001 SLA and

                24 amendments thereto. CIGNA did not pay TIBCO the license or maintenance fees otherwise due in

                25 connection with the additional copies CIGNA made of TIBCO Software.

                26          45.     TIBCO performed all conditions, covenants and promises under the 2001 SLA and

                27 its amendments.

                28

                                                                        -10-
05999-00009/10428490.9                            Complaint for Copyright Infringement, Breach of Contract, and Specific Performance
                            Case 3:19-cv-01163 Document 1 Filed 03/01/19 Page 11 of 13



                  1          46.   By at least failing to pay the required license fees and failing to pay the required

                  2 maintenance and support fees, CIGNA breached the terms of the 2001 SLA.

                  3          47.   TIBCO was damaged as a result of CIGNA’s breach at least based on CIGNA’s

                  4 failure to pay license and maintenance fees for the unlicensed copies of TIBCO Software. TIBCO

                  5 is entitled to recover from CIGNA the damages it has sustained as a result of CIGNA’s wrongful

                  6 acts.

                  7          48.   TIBCO has been and is continually and irreparably damaged as a result of

                  8 CIGNA’s breaches of the 2001 SLA, and has no adequate remedy at law. CIGNA’s unlawful

                  9 conduct will continue to damage TIBCO unless enjoined by this Court.

                10                                   THIRD CLAIM FOR RELIEF
                11                                         Specific Performance
                12           49.   Plaintiff TIBCO incorporates by reference each of the allegations contained in the

                13 foregoing Paragraphs 1 through 48.

                14           50.   TIBCO and CIGNA entered into the 2001 SLA and associated amendments that

                15 governed CIGNA’s right to use the TIBCO Software that is sufficiently definite and certain in its

                16 terms to be enforced.

                17           51.   The consideration was adequate and the 2001 SLA was just and reasonable as to

                18 CIGNA.
                19           52.   TIBCO performed all conditions, covenants and promises under the 2001 SLA.

                20           53.   By at least failing to pay required license fees and failing to pay the required

                21 maintenance and support fees, CIGNA breached the terms of the 2001 SLA.

                22           54.   TIBCO has been and is continually and irreparably damaged as a result of

                23 CIGNA’s breaches, and has no adequate remedy at law. CIGNA’s unlawful conduct will continue

                24 to damage TIBCO unless enjoined by this Court.

                25           55.   CIGNA cannot rely upon the statute of frauds as an affirmative defense in this

                26 action.

                27

                28

                                                                       -11-
05999-00009/10428490.9                           Complaint for Copyright Infringement, Breach of Contract, and Specific Performance
                           Case 3:19-cv-01163 Document 1 Filed 03/01/19 Page 12 of 13



                  1                                       PRAYER FOR RELIEF
                  2         WHEREFORE, Plaintiff TIBCO prays for judgment to be entered against CIGNA as

                  3 follows:

                  4                 a.     Declare that CIGNA has infringed TIBCO’s copyrighted TIBCO

                  5 Copyrighted Software.

                  6                 b.     Declare that CIGNA has breached the 2001 SLA and amendments thereto.

                  7                 c.     Pursuant to 17 U.S.C. § 502, temporarily, preliminarily, and permanently

                  8 enjoin CIGNA, its officers, agents, servants, employees and attorneys, and all persons in active

                  9 concert or participation with them, from infringing the copyrighted TIBCO Copyrighted Software

                10 in any manner, and from reproducing and preparing derivative works from the copyrighted TIBCO

                11 Copyrighted Software.

                12                  d.     Pursuant to 17 U.S.C. § 503, order the impounding of all unlicensed copies,

                13 including all executing and archival copies of the copyrighted TIBCO Copyrighted Software.

                14                  e.     Pursuant to 17 U.S.C. § 504, order an accounting of all gains, profits and

                15 advantages derived by CIGNA from its copyright infringement, and order CIGNA to pay to

                16 TIBCO the actual damages that TIBCO has sustained, including TIBCO’s lost profit, lost

                17 licensing revenue, lost maintenance support fees, and CIGNA’s profits attributable to its copyright

                18 infringement, including treble damages for willful infringement.
                19                  f.     Enter judgment against CIGNA in an amount equal to TIBCO’s actual

                20 damages as determined by the Court.

                21                  g.     Enter judgment in TIBCO’s favor and against CIGNA for breach of the

                22 2001 SLA, in an amount to be determined, plus any interest allowed by law.

                23                  h.     Order CIGNA to specifically perform the covenants agreed to in the 2001

                24 SLA.

                25                  i.     Grant such other and further relief as the Court may deem just and proper.

                26

                27

                28

                                                                        -12-
05999-00009/10428490.9                            Complaint for Copyright Infringement, Breach of Contract, and Specific Performance
                         Case 3:19-cv-01163 Document 1 Filed 03/01/19 Page 13 of 13



                  1 DATED: March 1, 2019                   Respectfully submitted,

                  2                                        QUINN EMANUEL URQUHART &
                                                           SULLIVAN, LLP
                  3

                  4

                  5                                          By        /s/ Claude M. Stern
                                                                Claude M. Stern
                  6                                             Attorneys for Plaintiff TIBCO Software Inc.
                  7

                  8

                  9

                10

                11

                12

                13

                14

                15

                16

                17

                18
                19

                20

                21

                22

                23

                24

                25

                26

                27

                28

                                                                  -13-
05999-00009/10428490.9                     Complaint for Copyright Infringement, Breach of Contract, and Specific Performance
